Case 3:20-cv-00218-DWD Document 65 Filed 11/10/20 Page 1 of 3 Page ID #250




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF ILLINOIS

 HANNAH FINNEGAN,            )
                             )
                 Plaintiff,  )
                             )
 vs.                         )                    Case No. 20-cv-218-DWD
                             )
 JOHN BALDWIN,               )
 MELVIN HINTON,              )
 STEVE MEEKS,                )
 KELVIN KINK,                )
 RUSSELL GOINS,              )
 DEEDEE BROOKHARD,           )
 DANIEL DOWNEN,              )
 THOMAS STUCK,               )
 AMY DEEL-HOUT,              )
 KELLY HARRIS,               )
 LYNDSEY TROTTER,            )
 VIPIN SHAH,                 )
 NURSE HERMICLE,             )
 ALAN PASLEY,                )
 MIKE FUNK,                  )
 WEXFORD HEALTH SOURCES, )
 INC., and                   )
 JOHN DOES 1-11,             )
                             )
                 Defendants. )

                            MEMORANDUM & ORDER

DUGAN, District Judge:

      Plaintiff Hannah Finnegan, an inmate in the custody of the Illinois Department of

Corrections (“IDOC”) incarcerated at Lawrence Correctional Center (“Lawrence”),

alleges that she was assigned to share a cell with an inmate who was serving a sentence

for predatory criminal sexual abuse and who was under investigation for sexually

abusing a cellmate. Within hours of her placement in the cell with him, Finnegan’s
Case 3:20-cv-00218-DWD Document 65 Filed 11/10/20 Page 2 of 3 Page ID #251




cellmate sexually assaulted her. After filing suit and before the Court screened her pro se

complaint pursuant to 28 U.S.C. § 1915A, Finnegan retained counsel who filed an

amended complaint on her behalf against employees of IDOC and of Wexford Health

Sources, Inc. (“Wexford”). (Doc. 14). The Court’s threshold order permitted Finnegan to

proceed against all above-listed Defendants except Wexford on an Eighth Amendment

claim for exposing Finnegan to a substantial risk of serious injury and for failure to

protect and on a state law negligence claim against Defendants Shah, Hermicle, and

Wexford. (Doc. 16).

       Plaintiff’s amended complaint brings claims against an unspecified number of

unidentified defendants. By motion dated September 18, 2020, Finnegan, through

counsel, moved to file a second amended complaint because she was able to identify one

previously unidentified defendant as Robert E. Walker, an IDOC employee who worked

in the placement office at Lawrence Correctional Center and who allegedly had

responsibility for cell assignments. (Doc. 36). The IDOC defendants responded in

opposition, arguing that Plaintiff’s claims against Walker should be barred by the

applicable statute of limitations. Plaintiff replied to the response asking the Court to grant

her motion because the IDOC defendants do not have standing to assert an affirmative

defense on behalf of Walker because he has yet to enter an appearance.

       Federal Rule of Civil Procedure 15(a) requires that district courts freely grant leave

to amend when justice so requires. The undersigned finds Plaintiff’s argument well-taken

that it is premature for the IDOC defendants to raise an affirmative defense preemptively

on behalf of a party who has yet to appear. The Court will address any potential defenses
Case 3:20-cv-00218-DWD Document 65 Filed 11/10/20 Page 3 of 3 Page ID #252




only after they are raised by the party asserting the defense in an appropriate pleading.

Accordingly, Plaintiff’s motion for leave to file second amended complaint (Doc. 36) is

GRANTED. Plaintiff shall file her second amended complaint by November 17, 2020.

      SO ORDERED.

      Dated: November 10, 2020

                                                      ______________________________
                                                      DAVID W. DUGAN
                                                      United States District Judge
